Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 09, 2018

The Court of Appeals hereby passes the following order:

A19A0023. TORRELL JONES v. THE STATE.

      Torrell Jones was convicted of possessing a controlled substance outside of its
original container, trafficking in heroin, and possessing heroin with the intent to
distribute, and we affirmed his convictions on appeal. Jones v. State, 339 Ga. App.
95 (791 SE2d 625) (2016). In May 2018, Jones filed a pro se motion seeking an order
to allow him an out-of-time appeal. The trial court denied the motion, and Jones filed
this direct appeal. We, however, lack jurisdiction.
      “An out-of-time appeal is a judicial creation that serves as the remedy for a
frustrated right of appeal.” Kilgore v. State, 325 Ga. App. 874, 875 (1) (756 SE2d 9)
(2014) (citation omitted). Because Jones already has had a direct appeal, he is not
entitled to an out-of-time appeal. See Richards v. State, 275 Ga. 190, 191 (563 SE2d
856) (2002) (“[T]here is no right to directly appeal the denial of a motion for out-of-
time appeal filed by a criminal defendant whose conviction has been affirmed on
direct appeal.”). Accordingly, this appeal is hereby DISMISSED for lack of
jurisdiction.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         08/09/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.